                                     IN THE UNITED STATES DISTRICT COURT
                                      FOR THE NORTHERN DISTRICT OF IOWA
                                         EASTERN (DUBUQUE) DIVISION


UNITED STATES OF AMERICA,                                    )
                                                             )   Case No.: 19-CR-1050
                      Plaintiff,                             )
                                                             )
vs.                                                          )
                                                             )   NOTICE OF INTENT TO
GINA CHRISTA URBAIN,                                         )   PLEAD GUILTY
                                                             )
                      Defendant.                             )



          Gina Christa Urbain, through counsel, hereby notifies the Court and the government of his

intent to plead guilty. The Court may remove this case from the September 14, 2020, trial

schedule. See USSG §3E1.1(b)(2).

                                                           FEDERAL DEFENDER’S OFFICE
                                                           222 Third Avenue SE, Suite 290
                                                           Cedar Rapids, IA 52401-1509
                                                           TELEPHONE: (319) 363-9540
                                                           TELEFAX: (319) 363-9542

                                                           BY: /s/ Christopher J. Nathan
                                                           CHRISTOPHER J. NATHAN
                                                           christopher_nathan@fd.org
                                                           ATTORNEY FOR DEFENDANT



              CERTIFICATE OF SERVICE
I hereby certify that on July 20, 2020, I electronically
filed this document with the Clerk of Court using the
ECF system which will serve it on the appropriate
parties.

                        By:    /s/ Melissa Dullea




         Case 2:19-cr-01050-CJW-MAR Document 19 Filed 07/20/20 Page 1 of 1
